DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and it dependent claims 3-17 is the inclusion of the limitations, inter alia, of:
“An actuator, comprising: 
a stator (100) that includes: 
a plurality of layers (100a-c) along an axial direction of the stator; 
first teeth (1104a-b) on an outer peripheral surface of each of the plurality of layers; and 
a plurality of electromagnets (1100a-c), wherein each of the plurality of layers includes a corresponding electromagnet of the plurality of electromagnets; 
a rotor (120) that includes: 
second teeth (1204a-c) on an outer peripheral surface of the rotor; and 
a plurality of magnets (1200a-c) along an axial direction of the rotor, wherein 
the rotor is configured to move along a circumferential direction of the stator in a state in which the second teeth on the outer peripheral surface of the rotor mesh with the first teeth on the outer peripheral surface of each of the plurality of layers of the stator, 
a magnetic pole of each of the plurality of electromagnets is configured to move along the circumferential direction of the stator (figs 9a-b), and 
the magnetic pole of each of the plurality of electromagnets corresponds to a position of the rotor (figs 9a-b); 
a first gear (130) coupled to the rotor, wherein a rotation axis of the first gear is coaxial with a central axis of the rotor; 
an output shaft (not shown, spec, pg 16, para [0041]); and 
a second gear (140) configured to rotate in a state in which the second gear meshes with the first gear, wherein the second gear is coupled to the output shaft.”

    PNG
    media_image1.png
    588
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    868
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    579
    694
    media_image3.png
    Greyscale

The closest prior art Mizushima (US20090058214), Scrodl (WO2014169308),  and Gottlieb (WO2014125039) either alone or in combination, do not disclose the above limitations.
Mizushima discloses the stator with first teeth (fig 13, includes 2 & 11), the rotor with second teeth and a magnet (fig 13, includes 1 & 10), where the first teeth mesh with the second teeth (fig 13) and a gear 9 meshing with the second teeth. Mizushima does not disclose the stator includes a plurality of layers, with each layer including first teeth and an electromagnet; a plurality of magnets along the axial direction of the rotor; a first gear coupled and having a same coaxial rotation axis as the rotor; and a second gear meshing with the first gear and coupled to an output shaft.

    PNG
    media_image4.png
    374
    488
    media_image4.png
    Greyscale


Scrodl discloses stator 3 with first teeth (figs 2-3, pg 4, lns 35-40, teeth of fig 2 can be provided between 5 and 3 & 4); rotor 5 including a magnet 10 with second teeth meshing with the first teeth (figs 2-3); and gear 4 that meshes with the second teeth (figs 2-3). Scrodl doesn’t disclose the stator includes a plurality of layers, with each layer including first teeth and an electromagnet; a plurality of magnets along the axial direction of the rotor; a first gear coupled and having a same coaxial rotation axis as the rotor; and a second gear meshing with the first gear and coupled to an output shaft.

    PNG
    media_image5.png
    523
    749
    media_image5.png
    Greyscale

Gottlieb discloses stator 7 with first teeth 2 (fig 3); rotor 8 with second teeth 9 that mesh with the first teeth (figs 3.1-3.5); first gear 10 coupled to the rotor 8 and having the same ration axis as the rotor (fig 3-3.5); second gear 12 meshing with the first gear 10 and coupled to the output shaft 7 (figs 3-3.2). Gottlieb doesn’t disclose the stator includes a plurality of layers, with each layer including first teeth and an electromagnet; a plurality of magnets along the axial direction of the rotor.

    PNG
    media_image6.png
    455
    657
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    433
    561
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    421
    705
    media_image8.png
    Greyscale


The main reason for allowing claim 18 and its dependent claim 19 is the inclusion of the limitations, inter alia, of:
(note: claim 18 for embodiment of figs 12-13 but has similar structure as figs 1-2 except rotor does not have magnets and includes a third gear w/ a magnet)
“An actuator, comprising: 
a stator that includes first teeth on an outer peripheral surface of the stator; 
a rotor that includes second teeth on an outer peripheral surface of the rotor, wherein the rotor is configured to move along a circumferential direction of the stator in a state in which the second teeth on the outer peripheral surface of the rotor mesh with the first teeth on the outer peripheral surface of the stator; 
a first gear coupled to the rotor, wherein a rotation axis of the first gear is coaxial with a central axis of the rotor; 
an output shaft; 
a second gear configured to rotate in a state in which the second gear meshes with the first gear, wherein the second gear is coupled to the output shaft; and 
a third gear (160) on a specific side of the stator (100), wherein the rotor (120) is between the third gear and the stator, 
the third gear is configured to rotate in a state in which third teeth of the third gear mesh with the second teeth on the outer peripheral surface of the rotor, 
the third gear includes a magnet, 
the stator further includes an electromagnet, a magnetic pole of the electromagnet corresponding to a position of the rotor is configured to move along the circumferential direction of the stator, and 
the rotation of the third gear is based on the movement of the magnetic pole of the electromagnet.”

The closest prior art Mizushima (US20090058214) and Scrodl (WO2014169308),  either alone or in combination, do not disclose the above limitations.
Mizushima discloses the stator with first teeth (fig 3, includes 2 & 11); the rotor 10 with second teeth (fig 3), where the first teeth mesh with the second teeth (fig 3); a gear 9 meshing with the second teeth; and the rotor located between the gear 9 and the stator and including a magnet 1 (fig 3). Mizushima does not disclose a first gear coupled and having a same coaxial rotation axis as the rotor; a second gear meshing with the first gear and coupled to an output shaft; and a third gear located on a specific side of the stator so the rotor is between the third gear and the stator.

    PNG
    media_image9.png
    406
    468
    media_image9.png
    Greyscale

Scrodl discloses stator 3 with first teeth (figs 2-3, pg 4, lns 35-40, teeth of fig 2 can be provided between 5 and 3 & 4); rotor 5 with second teeth meshing with the first teeth (figs 2-3); gear 4 that meshes with the second teeth; and the rotor between the gear 4 and the stator (figs 2-3). Scrodl doesn’t disclose a first gear coupled and having a same coaxial rotation axis as the rotor; a second gear meshing with the first gear and coupled to an output shaft; and a third gear including a magnet and located on a specific side of the stator so the rotor is between the third gear and the stator.

The main reason for allowing claim 20 is the inclusion of the limitations, inter alia, of:
“An actuator, comprising: 
a stator that includes first teeth on an outer peripheral surface of the stator; 
a rotor that includes second teeth on an outer peripheral surface of the rotor, wherein the rotor is configured to move along a circumferential direction of the stator in a state in which the second teeth on the outer peripheral surface of the rotor mesh with the first teeth on the outer peripheral surface of the stator; 
a first gear coupled to the rotor, wherein a rotation axis of the first gear is coaxial with a central axis of the rotor; 
an output shaft; and 
a second gear configured to rotate in a state in which the second gear meshes with the first gear, wherein the second gear is coupled to the output shaft, wherein 
the stator further includes at least three layers along an axial direction of the stator, 
the first teeth are on an outer peripheral surface of each of the at least three layers, 
each of the at least three layers includes a magnet having a specific magnetization pattern in the circumferential direction of the stator, 
the rotor further includes a specific number of electromagnets (1210a-c, fig 16) along an axial direction of the rotor, and 
a magnetic pole of each of the specific number of electromagnets is configured to be switched based on a position of the rotor.”

The closest prior art Mizushima (US20090058214), Scrodl (WO2014169308),  and Gottlieb (WO2014125039) either alone or in combination, do not disclose the above limitations.
Claim 18 is similar to claim 1 except that each stator has a magnet and the rotor includes a plurality of electromagnets. Mizushima, Scrodl and Gottlieb do not disclose the above limitations in a similar manner as discussed above for claim 1, and additionally do not disclose the stator layers have magnets and the rotor includes electromagnets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834